EXHIBIT 10

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) made and entered
into as of the 31st day of May, 2010, by and between AAR CORP., a Delaware
corporation (“Company”), and David P. Storch (“Employee”).

 

WHEREAS, Employee is currently an elected director of the Company and holds the
position of Chairman of the Board and Chief Executive Officer; and

 

WHEREAS, the Company currently employs Employee pursuant to a certain Amended
and Restated Employment Agreement dated May 31, 2006, as amended by a First
Amendment dated December 18, 2008 (“Prior Agreement”); and

 

WHEREAS, the Company and Employee desire to further amend the Prior Agreement as
herein set forth to reflect certain mutually agreed changes to the terms and
conditions thereof; and

 

WHEREAS, for their mutual convenience, the Company and Employee desire to
restate the Prior Agreement, as so amended, in its entirety.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.             Employment.  The Company hereby continues to employ Employee and
Employee hereby accepts continued employment by the Company, upon the terms and
subject to the conditions hereinafter set forth.

 

2.             Term.  The term of this Agreement shall commence as of the date
hereof and, unless earlier terminated as hereinafter provided, shall end on
May 31, 2014.

 

The Chairman of the Compensation Committee of the Board of Directors of the
Company will schedule a meeting with Employee at a mutually convenient time
prior to June 15, 2013 to discuss extension of the term of this Agreement.  If
the Company and Employee mutually desire to extend the term of the Agreement,
the parties will promptly thereafter commence negotiations with the goal of
reaching agreement not later than 180 days prior to the expiration date of the
Agreement.

 

If the Company does not offer to extend the term of this Agreement for any
reason, other than circumstances that would constitute Cause under Section 7(a),
the Company and Employee may mutually agree, within 30 days after the end of the
term, to continue Employee’s employment as an at-will employee.  If Employee
continues as an at-will employee, he shall have the right upon his subsequent
termination of employment to a severance benefit equal to the benefit provided
under Section 7(c).  If, within such 30-day period, the Company and Employee do
not mutually agree to continue Employee’s employment as an at-will employee,
Employee shall receive a severance benefit equal to the benefit provided under
Section 7(c) at the end of such 30-day period, or such longer period as required
by Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

--------------------------------------------------------------------------------


 

3.             Duties.

 

(a)           Employee shall have the title, duties and responsibilities of
Chairman of the Board and Chief Executive Officer and such other titles, duties
and responsibilities as may from time to time be assigned by the Board of
Directors that are consistent with such duties and responsibilities.

 

(b)           Employee agrees to do and perform all such acts and duties
faithfully and diligently and to furnish such services as the Board of Directors
may from time to time direct, and do and perform all acts in the ordinary course
of business of the Company (within such limits as the Company may prescribe)
necessary and conducive to the best interest of the Company.

 

(c)           Employee agrees to devote his full time, energy and skill to the
business of the Company and to the promotion of the best interests of the
Company and the performance of his duties as Chairman of the Board and Chief
Executive Officer of the Company and in such other capacities as he may be
elected; provided that Employee shall not (to the extent not inconsistent with
Sections 3(d), 8(a) and 8(b) below) be prevented from (i) serving as a director
of any corporation consented to in advance by resolution of the Board of
Directors of the Company, (ii) engaging in charitable, religious, civic or other
non-profit community activities, or (iii) investing his personal assets in such
form or manner as will not require any substantial services on his part in the
operation or affairs of the business in which such investments are made which
would detract from or interfere or cause a conflict of interest with performance
of his duties hereunder.

 

(d)           Employee agrees to observe policies and procedures of the Company
in effect from time to time applicable to employees of the Company including,
without limitation, policies with respect to employee loyalty and prohibited
conflicts of interest.

 

4.             Compensation.  The Company shall pay to Employee, for all
services to be performed by Employee an annual base salary (“Base Salary”) at
the rate of $850,000 per fiscal year, or such greater amount as may be
authorized by the Compensation Committee of the Board of Directors of the
Company, in its sole discretion, upon annual review during the term of
employment, payable in periodic installments in accordance with the Company’s
payroll practice in effect from time to time and prorated for any portion of a
fiscal year (Company’s fiscal year currently being the period from June 1 of
each year through May 31 of the following year).

 

5.             Incentive Bonus Payments.  In addition to the Base Salary
described above, Employee will continue to participate in and receive payments
under such incentive bonus programs as the Company, in its sole discretion, may
authorize from time to time for Employee and other executive officers of the
Company; provided, however, Employee will be entitled to the following during
the term of this Agreement:

 

(a)           Annual Discretionary Incentive Bonus Opportunity.  Employee will
have a graduated annual, cash incentive bonus opportunity of up to 110% of Base
Salary for performance at or below target and up to 165% of Base Salary for
performance in excess of target. Performance will be measured against annual
financial targets approved by the Compensation Committee of the Board of
Directors of the Company which, in the Committee’s discretion, may be intended
to qualify the cash incentive bonus as performance-based compensation under Code
Section 162(m).  Actual bonus amounts paid will be determined as follows:

 

(i)            For performance below 80% of target, no bonus will be payable.

 

(ii)           For performance from 80% to 100% of target, a bonus equal to 77%
to 110% of Base Salary will be payable, pro rata based on performance level
achieved from 80% to 100% of target.

 

--------------------------------------------------------------------------------


 

(iii)          For performance from 100% to 120% of target, a bonus equal to
110% to 165% of Base Salary will be payable, pro rata based on performance level
achieved from 100% to 120% of target.  No additional bonus amount will be
payable for performance above 120% of target.

 

The incentive bonus payable under this Section 5(a) will be paid in cash within
2 and 1/2 months of the end of each fiscal year.

 

(b)           Long-Term Incentive Bonus Awards.  Employee will receive awards
under the Company’s long-term cash based and/or equity-based programs, which may
include stock options, stock appreciation rights, performance and
non-performance restricted stock or restricted stock units, and/or cash, as
determined by the Compensation Committee of the Board of Directors of the
Company.

 

6.             Vacation and Fringe Benefits; Executive Perquisites.

 

(a)           Employee will accrue vacation in accordance with the Company’s
policy in effect from time to time for other executive officers; provided that
no decrease in vacation benefits from those available on the date hereof shall
be applicable to Employee during the term hereof.  Employee shall be entitled to
participate, according to eligibility provisions of each, in such medical, life
and disability insurance programs, profit sharing plans, retirement plans,
executive financial planning programs, and other fringe benefit plans as may be
in effect from time to time during the term hereof and available to other
executive officers of the Company.

 

(b)           In addition, during the term of this Agreement and any extension
thereof, Employee shall be entitled to the following additional perquisites:

 

(i)            personal use (including transportation of accompanying spouse and
dependent family members) of any corporate business aircraft owned or chartered
by the Company for Company business purposes from time to time, subject to
compliance with the Company’s aircraft use policy in effect from time to time;

 

(ii)           automobile allowance of $12,300 per calendar year;

 

(iii)          reimbursement of membership dues, fees and charges for club
services or use of facilities (including personal charges not exceeding $10,000
annually, but excluding charges for private parties and individual personal
expense items exceeding $300) in the Lake Shore Country Club, Medinah Country
Club, and the Standard Club;

 

(iv)          reimbursement of membership dues, fees, charges, and travel and
related expenses incurred in connection with meeting attendance and organization
activities of  such professional clubs/organizations of which he is a member
that are appropriate and conducive to the performance of his duties (including
but not limited to Executive Club of Chicago, Economics Club of Chicago, the
Wings Club, the Young President’s Organization (“YPO”)/World Presidents
Organization (“WPO”));

 

(v)           reimbursement of travel and related expenses in connection with
services to and participation in meetings of not-for-profit educational
organization Boards of which he is a member (including but not limited to the
Board of Trustees of Ithaca College);

 

(vi)          professional financial planning and income tax preparation
assistance expenses actually incurred in an amount not to exceed $15,000 per
calendar year;

 

(vii)         participation in the Company’s executive annual physical and
preventative health program in effect from time to time; and

 

--------------------------------------------------------------------------------


 

(viii)        payment of reasonable legal fees related to the review and
negotiation of this Agreement.

 

7.             Termination.

 

(a)              The Company may terminate this Agreement at any time for
Cause.  Any such termination will be by majority action of all of the
independent directors of the Board of Directors taken at a regular or specially
called meeting of the Board, upon a minimum of 10 days written notice thereof to
Employee, with termination of this Agreement listed as an agenda item.  Employee
will be given a reasonable opportunity to be heard at such meeting with his
attorney present if Employee desires.

 

The term “Cause” means:

 

(i)            Employee engages, during the performance of his duties hereunder,
in material acts or omissions constituting dishonesty, intentional breach of
fiduciary obligation or intentional wrongdoing or malfeasance; or

 

(ii)           Employee intentionally disobeys or disregards a material, lawful
and proper direction of the Board; or

 

(iii)          Employee materially breaches the Agreement and such breach by its
nature, is incapable of being cured, or such breach remains uncured for more
than 30 days following receipt by Employee of written notice from the Company
specifying the nature of the breach and demanding the cure thereof.  For
purposes of this clause (iii), a material breach of the Agreement that involves
inattention by Employee to his duties under the Agreement shall be deemed a
breach capable of cure.

 

Without limiting the generality of the foregoing, the following shall not
constitute Cause for the termination of this Agreement:

 

(i)            any personal or policy disagreement between Employee and the
Company or any member of the Board, or

 

(ii)           any action taken by Employee in connection with his duties
hereunder, or any failure to act, if Employee acted or failed to act in good
faith and in a manner he reasonably believed to be in and not opposed to the
best interest of the Company and he had no reasonable cause to believe his
conduct was unlawful; or

 

(iii)          termination of employment of Employee for unsatisfactory
performance (including failure to meet financial goals).

 

A finding of termination for Cause shall be made by resolution adopted by the
independent directors of the Board of Directors, setting forth the particulars
thereof.

 

Upon termination of this Agreement by the Company for Cause, Employee will be
eligible to receive (A) his Base Salary for the period ending on his termination
date, (B) payment for unused vacation days, as determined in accordance with the
Company’s policy as in effect at that time, and (C) such other payments, rights
and benefits for which Employee may be eligible pursuant to any Company employee
benefit plan or pursuant to any other agreement or arrangement between Employee
and the Company.

 

(b)           The Company may terminate this Agreement at any time prior to a
Change in Control of the Company, as defined in Section 10(d), without Cause,
upon a minimum of 30 days written notice thereof to Employee.  Upon termination
of this Agreement pursuant to this Section 7(b), the Company will pay to
Employee, (i) monthly for 36 months, an amount equal to Employee’s regular
monthly Base Salary at the time of termination plus (ii) a lump sum equal to
three times Employee’s average annual cash bonus under Section 5(a) for the
preceding three fiscal years of the Company; provided, however, all such payment
obligations shall terminate immediately upon any material breach by

 

--------------------------------------------------------------------------------


 

Employee of Section 8(a) of this Agreement or any breach by Employee of
Section 8(b) of this Agreement.  Upon termination of this Agreement by the
Company without Cause, no further compensation or benefits shall accrue or be
payable to Employee under this Agreement except for (i) the payments provided
for above, (ii) any Base Salary, bonus or other benefits which have accrued to
Employee prior to the date of any such termination, and (iii) such other
payments, rights and benefits for which Employee may be eligible pursuant to any
Company employee benefit plan or pursuant to any other agreement or arrangement
between Employee and the Company.

 

(c)           Employee may terminate this Agreement at any time for Good Reason,
upon a minimum of 30 days written notice thereof to the Company.  The term “Good
Reason” means:

 

(i)            a material reduction in the nature or scope of Employee’s duties,
responsibilities, authority, power or functions, or a material reduction in
Employee’s compensation (including benefits) from then-current levels; or

 

(ii)           a material breach of this Agreement by the Company and such
breach by its nature, is incapable of being cured, or such breach remains
uncured for more than 30 days following receipt by the Company of written notice
from Employee specifying the nature of the breach and demanding the cure
thereof; or

 

(iii)          a relocation of the primary place of employment of at least
50 miles.

 

Upon termination of this Agreement by Employee for Good Reason, the Company will
pay to Employee, (i) monthly for 36 months, an amount equal to Employee’s
regular monthly Base Salary at the time of termination plus (ii) a lump sum
equal to three times Employee’s average annual cash bonus under Section 5(a) for
the preceding three fiscal years of the Company; provided all such payment
obligations shall terminate immediately upon any breach by Employee of Section 8
of this Agreement.  Upon termination of this Agreement by Employee pursuant to
this Section 7(c), no further compensation or benefits shall accrue or be
payable to Employee under this Agreement except for (i) the payments provided
for above, (ii) any compensation, bonus or other benefits which have accrued to
Employee prior to the date of any such termination, and (iii) such other
payments, rights and benefits for which Employee may be eligible pursuant to any
Company employee benefit plan or pursuant to any other agreement or arrangement
between Employee and the Company.

 

(d)           This Agreement shall automatically terminate upon the death of
Employee during the term.  Upon termination of this Agreement due to death,
Employee’s beneficiary, designated by written instrument delivered to the
Company (or, if no beneficiary is designated or survives Employee, to the duly
appointed representative of his estate) will be eligible to receive (A) his Base
Salary for the period ending on his termination date, (B) payment for unused
vacation days, as determined in accordance with the Company’s policy as in
effect at that time, and (C) such other payments, rights and benefits for which
Employee may be eligible pursuant to any Company employee benefit plan or
pursuant to any other agreement or arrangement between Employee and the
Company.  Death benefits payable under any of the Company’s benefit plans in
which Employee was a participant at the time of his death shall be payable in
accordance with the terms of such plans.

 

(e)           The Company or Employee may terminate this Agreement at any time
because of the Disability of Employee.  “Disability” shall mean a physical or
mental condition which has prevented Employee from substantially performing his
duties under this Agreement for a period of 180 days and which is expected to
continue to render Employee unable to substantially perform his duties for the
remaining term of this Agreement on a full-time basis.  The Company will make
reasonable accommodation for any handicap of Employee as may be required by
applicable law.

 

In the event of termination by the Company for Disability, a finding shall be
made by resolution adopted by the independent directors of the Board of
Directors of the Company, setting forth the particulars of the Disability.  The
Company may require the submission of such medical evidence as to the condition
of Employee as it may deem necessary in order to arrive at its determination of
its

 

--------------------------------------------------------------------------------


 

position as to the occurrence of a Disability.  Employee will be provided with
reasonable opportunity to present additional medical evidence as to the medical
condition of Employee for consideration prior to the independent directors of
the Board of Directors making their determination of their position as to the
occurrence of a Disability.  In the event of a Disability, Employee shall be
eligible for disability benefits at a level no less favorable than the
disability benefits under the Company’s disability plan as in effect on May 31,
2010.

 

Upon termination of this Agreement for Disability, Employee will continue to be
eligible to participate in the Company’s medical, dental and life insurance
programs available to executive officers in accordance with their terms
applicable to employees for a period of three years from the date of such
termination of this Agreement.  Further, in the event of termination of this
Agreement pursuant to this Section 7(e), Employee will be eligible to receive
(A) his Base Salary for the period ending on his termination date, (B) payment
for unused vacation days, as determined in accordance with the Company’s policy
as in effect at that time, and (C) such other payments, rights and benefits for
which Employee may be eligible pursuant to any Company employee benefit plan or
pursuant to any other agreement or arrangement between Employee and the Company.

 

The provisions of this Section 7(e) shall not be changed by any amendment to, or
extension of, this Agreement and shall be included in any subsequent employment
agreement between the Company and Employee.

 

(f)            Employee may terminate this Agreement at any time because of
Retirement.  The term “Retirement” means Employee’s voluntary termination of
employment with the Company that does not otherwise result in any severance
benefits paid to him pursuant to this Section 7 or Section 10.  Upon termination
of this Agreement by Employee because of Retirement, Employee will be eligible
to receive (A) any Base Salary, bonus or other benefits which have accrued to
Employee prior to the date of such termination, (B) payment for unused vacation
days, as determined in accordance with the Company’s policy as in effect at that
time, and (C) such other payments, rights and benefits for which Employee may be
eligible pursuant to any Company employee benefit plan or pursuant to any other
agreement or arrangement between Employee and the Company.  Employee (and
Employee’s spouse) shall also be entitled to participate, for Employee’s (and
Employee’s spouse’s) lifetime, in the Company’s medical, hospitalization and
dental health and welfare benefit plans, and any executive health programs then
in effect, on the same terms and in amounts and of the same type(s) generally
made available to any actively employed executive officer of the Company;
provided, however, that such participation shall not be available from and after
the date Employee first becomes eligible for health benefit plans provided by
another employer of Employee.

 

8.             Confidential Information and Restriction of Competition.

 

(a)           Employee acknowledges that his employment hereunder will place him
in a position of utmost trust and confidence and that he will have access to
non-public information concerning the operation of the business of the Company
and any affiliated companies as to which Employee provided services or had
access to confidential information (hereinafter referred to in this Section as
the “Affiliated Companies”), including, but not limited to, manufacturing
methods, developments, secret processes, know-how, costs, prices and pricing
methods, sources of supply, customer information, financial information, and
personnel information (the “Confidential Information”).  Employee acknowledges
that the Confidential Information is among the Company’s and the Affiliates’
most valuable assets and that the value of such information may be destroyed by
unauthorized use or disclosure.  All such Confidential Information imparted to
or learned by Employee in the course of his employment (whether acquired before
or after the date hereof) will be deemed to be confidential and will not be used
or disclosed by Employee, except to the extent necessary to perform his duties
and, in no event, disclosed to anyone outside the employ of the Affiliated
Companies and their authorized consultants and advisors, unless express written
authorization to use or disclose such information has been given by the
Company.  If Employee ceases to be employed by the Company for any reason, he
shall not take with him any documents or other papers containing or reflecting
Confidential Information or any

 

--------------------------------------------------------------------------------


 

other Company property, and Employee shall return all documents and files
(whether in electronic or paper form) and other Company property to the Company
immediately upon cessation of his employment.

 

(b)           Employee agrees that during the term hereof and for a period of
two years only after (x) voluntary termination of employment hereunder by
Employee for Good Reason, or (y) termination of employment hereunder by the
Company without Cause, pursuant to Section 7 above, he shall not, without the
express written consent of the Company, either alone or as a consultant to, or
partner, employee, officer, director, agent, or stockholder of any organization,
entity or business, or otherwise, directly or indirectly (i) take or convert for
Employee’s personal gain or benefit or for the benefit of any third party, any
business opportunity(ies) relating to the Company’s actual or planned business,
of which Employee becomes aware during or as a result of his employment,
(ii) directly or indirectly, engage in any Prohibited Activities in competition
with the Company or any Affiliated Company’s business, (iii) own, purchase,
organize or take preparatory steps for the organization of, or build, design,
finance, acquire, lease, operate, mortgage, invest in, provide services directly
or indirectly related to Prohibited Activities to, or otherwise engage in, any
business in competition with or otherwise similar to the Company’s or any
Affiliated Company’s business, (iv) solicit in connection with any activity
which is competitive with any of the businesses of the Company or any Affiliated
Company, any customers or suppliers of the Company or any Affiliated Company
with whom Employee had contact on behalf of the Company during his employment,
or induce or attempt to induce any such customer or supplier to terminate or
materially change its relationship with Employer; or (v) hire, or solicit or
interview for employment, any sales, marketing or management employee of the
Company or any Affiliated Company with respect to whom Employee had contact,
supervisory responsibility, or access to non-public information.  Prohibited
Activities are the maintenance, repair and overhaul of aircraft, aircraft
components, aircraft engines and aircraft engine components; the manufacture of
aircraft parts or components, aircraft engine parts or components, and military
rapid deployment products of the type manufactured by the Company; the
financing, buying, selling, trading, brokering and leasing of aircraft, aircraft
engines and components; inventory and logistics management; and rapid deployment
of military and defense-related products of the type manufactured by the
Company.  Covenants (ii) and (iii) above shall be geographically limited to the
following territory:  within 100 miles of any location within the United States
of America, or any other country, where the Company or any Affiliated Company
did business during the last six months of Employee’s employment with the
Company.  The Company and Employee acknowledge the reasonableness of these
covenants not to compete and non-solicitation.  Nothing herein shall prohibit
Employee from being the legal or equitable holder of not more than 5% of the
outstanding capital stock of any publicly held corporation which may be in
direct or indirect competition with the Company or any Affiliated Company. 
Notwithstanding any other provision of this Agreement, this Section 8(b) shall
not apply if the Company terminates Employee’s employment for Cause, if
Employee’s employment terminates for any reason following a Change in Control of
the Company, or if the Company fails to provide severance payments or benefits
as required under this Agreement.

 

(c)           If at any time, any clause or portion of this Section 8 shall be
deemed invalid or unenforceable by the laws of the jurisdiction in which it is
to be enforced by reason of being vague or unreasonable as to duration,
geographic scope, nature of activities restricted, or for any other reason, this
provision shall be considered divisible as to such portions and the foregoing
restrictions shall become and be immediately amended to include only such
duration, scope or restriction and such event as shall be deemed reasonable and
enforceable by the court or other body having jurisdiction to enforce this
Agreement; and the parties hereto agree that the restrictions, as so amended,
shall be valid and binding as though the invalid or unenforceable portion had
not been involved herein.

 

(d)           Employee acknowledges and agrees that the Company would be
irreparably harmed by violations of this Section 8 and in recognition thereof,
the Company shall be entitled to an injunction or other decree of specific
performance with respect to any violation thereof (without any bond or other
security being required) in addition to other available legal and equitable
remedies.

 

--------------------------------------------------------------------------------

 

 

 


 

(e)           This Section 8 shall survive any termination of this Agreement and
any termination of Employee’s employment.  The time period associated with each
covenant herein shall be tolled (shall not run) for so long as Employee is in
breach of that covenant.

 

9.             Changes in Business.  The Company, acting through its Board of
Directors, will at all times have complete control over the Company’s business. 
Without limiting the generality of the foregoing, the Company may at any time or
times change or discontinue any or all of its present or future operations, may
close or move any one or more of its divisions or offices, may undertake any new
servicing or sales operation, may sell any one or more of its divisions or
offices to any company not controlled, directly or indirectly, by the Company or
may take any and all other steps which its Board of Directors, in its exclusive
judgment, shall deem desirable, and Employee shall have no claim or recourse by
reason of such action.  Provided, however, no such action shall result in the
reduction of Employee’s Base Salary or other benefits provided for hereunder;
provided, further that if the Company discontinues operations, a discretionary
bonus may or may not be granted, however, Employee will be entitled to a
pro rata share of any non-discretionary incentive bonus through the date of
discontinuance.  Said pro rata bonus will be calculated by the Chief Financial
Officer of the Company whose determination will be final.

 

10.           Change in Control.

 

(a)           In the event:

 

(i)            a Change in Control of the Company occurs, and

 

(ii)           at any time during the 24 month period commencing on the date of
the Change in Control the Company terminates Employee’s employment for other
than Cause or Disability, or Employee terminates his employment for Good Reason,
in either case by 30 days written notice to the other party (including the
particulars thereof), and having given the other party the opportunity to be
heard with respect thereto, or Employee terminates his employment with the
Company for any reason other than Disability or death during the 30-day period
commencing on the expiration of the aforementioned 24 month period, then:

 

(A)          The Company shall pay to Employee a lump sum cash payment, within
30 days following such termination of employment, an amount equal to the sum of
(1) all Base Salary earned through the date of termination, (2) any annual cash
bonus under Section 5(a) earned by Employee for the fiscal year of the Company
most recently ended prior to the date of termination to the extent unpaid on the
date of termination, (3) a pro rata portion of the annual cash bonus under
Section 5(a), Employee would have earned had he been employed by the Company on
the last day of the fiscal year in which the date of termination occurs (as if
all performance targets had been met) that is applicable to the period
commencing on the first day of such fiscal year and ending on the date of
termination, and (4) any and all other benefits and amounts earned by Employee
prior to the date of termination to the extent unpaid.

 

(B)           The Company shall pay to Employee in a lump sum cash payment,
within 30 days after the date of his termination, determined as follows:

 

(1)           if the Company terminates Employee’s employment for other than
Cause or Disability or Employee terminates his employment for Good Reason, an
amount equal to three times Employee’s total cash compensation (Base Salary plus
annual cash bonus under Section 5(a)) for either the fiscal year of the Company
most recently ended prior to the date of termination, or the preceding fiscal
year, whichever is the highest total compensation;

 

(2)           if Employee terminates his employment with the Company for any
reason other than Disability or death during the 30-day period commencing on the
expiration of the aforementioned 24-month period, an amount equal to $4,747,770.

 

--------------------------------------------------------------------------------


 

(C)           Employee and his spouse shall continue to be covered by, and
receive employee welfare and executive fringe benefits in accordance with the
terms of, all of the Company’s benefit plans and executive fringe benefit
programs for three years following the date of termination, and at no less than
the levels he and his spouse were receiving immediately prior to the Change in
Control.  Employee’s spouse shall be entitled to continued benefits coverage
pursuant to the preceding sentence for the balance of such three year period in
the event of Employee’s death during such period.  The period during which
Employee and his spouse are entitled to continuation of group health plan
coverage pursuant to Code Section 4980B, and Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended, shall commence on the date
next following the expiration of the aforementioned three year period.

 

(D)          Employee shall receive an additional retirement benefit, over and
above that which Employee would normally be entitled to under the AAR CORP.
Retirement Savings Plan and the defined contribution feature of the AAR CORP.
Supplemental Key Employee Retirement Plan, equal to the lesser of:  (i) three
times the amount of Company contributions made to each plan on Employee’s behalf
for the calendar year immediately preceding the calendar year in which
Employee’s termination of employment occurs, or (ii) $1,575,876.  Such amount
shall be paid to Employee in a cash lump sum payment within 30 days following
such termination of employment.  In such event, the Company shall concurrently
pay Employee a gross-up bonus in an amount equal to any federal, state and local
income taxes (including FICA or any similar taxes) payable by Employee on such
lump sum payment and such gross-up bonus.

 

(E)           The Company, at its expense, shall provide Employee with
outplacement services of a nationally recognized outplacement firm of Employee’s
choosing until the earlier of Employee’s attainment of employment or the date
eighteen months from the date of Employee’s termination of employment; provided,
however, that the cost of such outplacement services shall not exceed 3.5% of
the cash payment due to Employee pursuant to Section 10(a) (ii) (B) above.

 

(b)           The amounts paid to Employee under this Change in Control
provision applicable to Employee shall be considered severance pay in
consideration of past services Employee has rendered to the Company and in
consideration of Employee’s continued service from the date hereof to
entitlement to those payments.

 

(c)           In the event that a Change in Control has occurred, both for
purposes of this Agreement and for purposes of the AAR CORP. Stock Benefit Plan,
as amended (“Plan”), whether or not such Change in Control has the prior written
approval of a majority of the Continuing Directors (as defined in the Plan), and
notwithstanding any conditions or restrictions related to any Award granted to
Employee under the Plan, (i) all performance opportunity restricted stock shares
eligible for award hereunder shall be immediately awarded based on the higher of
target or actual performance through the effective date of a Change in Control
using the latest data then available to determine goals applicable for the
partial performance period, and all restrictions thereon shall be immediately
released, and (ii) all outstanding option grants, stock appreciation rights,
restricted stock and restricted stock units granted or awarded under the Plan
which have not then become vested or exercisable or which remain restricted,
shall immediately become vested or exercisable and restrictions will lapse, as
the case may be, and any such options shall remain exercisable for the full
remaining life of the option(s) whether or not Employee’s employment continues.

 

(d)        For purposes of this provision, Change in Control means the earliest
of:

 

(i)            any person (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), has acquired
(other than directly from the Company) beneficial ownership (as that term is
defined in Rule 13d-3 under the Exchange Act), of more than 35% of the
outstanding capital stock of the Company entitled to vote for the election of
directors; or

 

(ii)           the effective time of (A) a merger or consolidation or other
business combination of the Company with one or more other corporations as a
result of which the holders of the

 

--------------------------------------------------------------------------------


 

outstanding voting stock of the Company immediately prior to such business
combination hold less than 60% of the voting stock of the surviving or resulting
corporation, or (B) a transfer of substantially all of the assets of the Company
other than to an entity of which the Company owns at least 80% of the voting
stock; or

 

(iii)          the election, over any 12-month period, to the Board of Directors
of the Company without the recommendation or approval of the incumbent Board of
Directors of the Company, of the directors constituting a majority of the number
of directors of the Company then in office.

 

(e)           The Company shall pay Employee a gross-up bonus in an amount equal
to (A) all excise taxes payable under Section 280G of the Internal Revenue Code
on any amounts constituting “golden parachute” payments, plus (B) any federal,
state, and local income taxes and excise taxes (including FICA) payable by
Employee on such gross-up bonus in order to put Employee in the same position he
would have been in if the excise tax provision (Section 280G) did not apply. 
The gross-up bonus shall be paid within 30 days after Employee remits the
related excise tax or other amounts to the appropriate taxing authority.

 

11.           Legal Fees.  The Company will pay reasonable legal/attorney’s fees
(including court costs and other costs of litigation) incurred by Employee in
connection with enforcement of any right or benefit under this Agreement, if
Employee prevails in whole or in part, in a court of final jurisdiction or
pursuant to final and binding arbitration, in an enforcement action against the
Company.  In the event Employee prevails in part, the Company’s obligation
hereunder shall be computed on a pro rata basis.

 

12.           Section 409A Compliance.

 

(a)           If at the time of the Employee’s termination of employment for
reasons other than death he is a “specified employee” (as such term is defined
and determined in accordance with the procedures set forth in Treas. Reg.
§1.409A-1(i)), any amounts payable to the Employee pursuant to this Agreement
that are subject to Section 409A of the Internal Revenue Code shall not be paid
or commence to be paid until six months following the Employee’s termination of
employment, or if earlier, the Employee’s subsequent death. Each payment made
pursuant to Section 7(d)(i) or 7(c)(i) shall be considered a separate payment
for purposes of Section 409A.

 

(b)           Reimbursements or in-kind benefits provided under this Agreement
that are subject to Section 409A of the Internal Revenue Code are subject to the
following restrictions:  (1) the amount of expenses eligible for reimbursements,
or in-kind benefits provided, to the Employee during a calendar year shall not
affect the expenses eligible for reimbursement or the in-kind benefits provided
in any other calendar year, and (2) reimbursement of an eligible expense shall
be made as soon as practicable, but in no event later than the last day of the
calendar year following the calendar year in which the expense was incurred.

 

(c)           The provisions of the Agreement and all other Company agreements
or arrangements applicable to Employee will be interpreted and construed in
favor of their meeting any applicable requirements of Code Section 409A.  The
Company, in its reasonable discretion, may amend (including retroactively) this
Agreement and any such other agreements or arrangements in order to conform with
Code Section 409A, including amending to facilitate the ability of Employee to
avoid the imposition of interest and additional tax under Code Section 409A.  If
the Company takes any action, or fails to take any action, with respect to this
Agreement or any Company benefit plan or arrangement, and such action or failure
to act causes (to the knowledge of the Company) any compensation income to
Employee to (i) be subject to Code Section 409A, or (ii) fail to comply in any
respect with Code Section 409A, without the written consent of Employee, then
the Company shall pay Employee a gross-up bonus in an amount equal to (A) all
taxes and penalties assessed under Code Section 409A on any such compensation
income imposed as a result of such action or failure to act, plus (B) any
federal, state, and local income taxes and penalties (including FICA) payable by
Employee on such gross-up bonus, in order to put Employee in the same position
he would have been in if the tax provisions and

 

--------------------------------------------------------------------------------


 

penalties of Code Section 409A did not apply.  The gross-up bonus shall be paid
within 30 days after Employee remits the related excise tax or other amounts to
the appropriate taxing authority.

 

13.           Survival.  Sections 6(a) and 11 of this Agreement shall survive
and continue in full force and effect in accordance with their terms
notwithstanding the termination of this Agreement.

 

14.           Notices.  Any notice or other instrument or thing required or
permitted to be given, served or delivered to any of the parties hereto shall be
delivered personally or deposited in the United States mail, with proper postage
prepaid, telegram, teletype, cable or facsimile transmission to the addresses
listed below:

 

(a)           If to the Company, to:

 

AAR CORP.
1100 N. Wood Dale Road
Wood Dale, Illinois 60191
Attention: Compensation Committee Chairman

 

With a copy to:

 

AAR CORP.
1100 N. Wood Dale Road
Wood Dale, Illinois 60191
Attention:  General Counsel

 

(b)           If to Employee, to:

 

David P. Storch
1270 Linden Avenue
Highland Park, IL 60035

 

or to such other address as either party may from time to time designate by
notice to the other.  Each notice shall be effective when such notice and any
required copy are delivered to the applicable address.

 

15.           Non-Assignment.

 

(a)           The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Employee, and any
attempted unpermitted assignment shall be null and void and without further
effect; provided, however, that, upon the sale or transfer of all or
substantially all of the assets of the Company, or upon the merger by the
Company into or the combination with another corporation or other business
entity, or upon the liquidation or dissolution of the Company, this Agreement
will inure to the benefit of and be binding upon the person, firm or corporation
purchasing such assets, or the corporation surviving such merger or
consolidation, or the shareholder effecting such liquidation or dissolution, as
the case may be.  After any such transaction, the term Company in this Agreement
shall refer to the entity which conducts the business now conducted by the
Company.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the estate and beneficiaries of Employee and upon and to the
benefit of the permitted successors and assigns of the parties hereto.

 

(b)           Employee agrees on behalf of himself, his heirs, executors and
administrators, and any other person or person claiming any benefit under him by
virtue of this Agreement, that this Agreement and all rights, interests and
benefits hereunder shall not be assigned, transferred, pledged or hypothecated
in any way by Employee or by any beneficiary, heir, executor, administrator or
other person claiming under Employee by virtue of this Agreement and shall not
be subject to execution, attachment or similar process.  Any attempted assigned,
transfer, pledge or hypothecation or any other disposition of this Agreement or
of such rights, interests and benefits contrary to the foregoing provisions or
the levy or any execution, attachment or similar process thereon shall be null
and void and without further effect.

 

--------------------------------------------------------------------------------


 

16.           Severability.  If any term, clause or provision contained herein
is declared or held invalid by any court of competent jurisdiction, such
declaration or holding shall not affect the validity of any other term, clause
or provision herein contained.

 

17.           Construction.  Careful scrutiny has been given to this Agreement
by the Company, Employee, and their respective legal counsel.  Accordingly, the
rule of construction that the ambiguities of the contract shall be resolved
against the party which caused the contract to be drafted shall have no
application in the construction or interpretation of this Agreement or any
clause or provision hereof.

 

18.           Entire Agreement.  This Agreement as amended and restated herein
and the other agreements referred to herein set forth the entire understanding
of the parties and supersede all prior agreements, arrangements and
communications, whether oral or written, pertaining to the subject matter
hereof.  This Agreement shall not be modified or amended except by the mutual
written agreement of the Company and Employee.

 

19.           Waiver.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and an authorized officer of the Company.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

20.           Arbitration.  Any controversy or claim arising out of this
Agreement, or breach hereof, shall be settled by arbitration in accordance with
the laws of the State of  Illinois by three arbitrators.  Within 15 days after
either party notifies the other party, in writing, of an intention to commence
arbitration, the Company shall appoint one arbitrator and Employee shall appoint
one arbitrator.  The third arbitrator shall be appointed by the first two
arbitrators within ten days of their appointment.  If the third arbitrator
cannot be agreed upon, the third arbitrator shall be appointed by the American
Arbitration Association.  The arbitration shall be conducted in accordance with
the rules of the American Arbitration Association, except with respect to the
selection of arbitrators.  The arbitrator’s determination shall be final and
binding upon all parties and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof.

 

21.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois without regard to its conflicts of law
principles.

 

22.           Tax Withholding.  All payments hereunder shall be made net of any
applicable federal, state and local tax withholding.

 

23.           Execution.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and which shall
constitute but one and the same Agreement.

 

--------------------------------------------------------------------------------


 

WITNESS the due execution of this Agreement by the parties hereto as of the day
and year first above written.

 

Employer:

 

 

 

AAR CORP.

 

 

 

By:

/s/ James G. Brocksmith, Jr.

 

James G. Brocksmith, Jr.,

 

Chairman - Compensation Committee of

 

The Board of Directors

 

 

 

 

 

AAR CORP.

 

 

 

By:

/s/ Timothy J. Romenesko

 

Timothy J. Romenesko

 

President and Chief Operating Officer

 

 

 

 

 

Employee:

 

 

 

/s/ David P. Storch

 

David P. Storch

 

 

--------------------------------------------------------------------------------

 

 